—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered September 4, 1998, convicting him of robbery in the third degree and attempted robbery in *620the third degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress oral and written statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant contends that the oral and written statements admitted during his trial should have been suppressed. However, the hearing court determined that the defendant willingly went with the detectives to the police precinct, where he was given and voluntary waived his Miranda rights (see, Miranda v Arizona, 384 US 436), and thereafter made the challenged statements. Great weight must be accorded to the determination of the hearing court based on its ability to assess the credibility of witnesses (see, People v Bucknor, 140 AD2d 705; People v Armstead, 98 AD2d 726). Since the findings of the hearing court were not clearly erroneous, they must be upheld (see, People v Bucknor, supra; People v Armstead, supra). Bracken, P. J., Altman, Goldstein and McGinity, JJ., concur.